DETAILED ACTION
	This Office Action is in response to the Amendment filed on 01/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			 RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1, 8 & 15 have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2018/0352490 A1-hereinafter Hu.)
Regarding claim 1, Hu discloses a method comprising: 
obtaining, by an enterprise authentication device, via a first access network, a request to authenticate a user device onto an enterprise network, wherein the user device is connected to the first access network (at least figures 1 & 3, [0082]-[0084], a request for authentication of a user equipment (UE) to access an evolved packet core (EPC) is obtained by virtualized network functions (VNFs) (all VNFs are collectively interpreted to correspond to ‘enterprise authentication device’), the UE is connected to an E-UTRAN network (first access network).) 
authenticating, by the enterprise authentication device, the user device to connect the user device with to the enterprise network via the first access network (at least figure 3 [0085]-[0087], UE is authenticated via E-UTRAN); and 
generating, by the enterprise authentication device, an enterprise key for the user device to provide access to the enterprise network via a second access network (at least figure 3, [0081][0085]-[0089][0093], i.e.: MSK & EMSK are derived, and are used by user equipment (UE) to access EPC (enterprise network) via WLAN AP (second access network).)

Regarding claim 2, Hu discloses the method of claim 1. Hu further discloses: 
associating, by the enterprise authentication device, an identifier of the second access network with the enterprise key (at least [0083][0085]-[0086], i.e.: MSK & EMSK are associated with identity of WLAN AP via KASME); and 
providing, by the enterprise authentication device to the user device, via the first access network, a notification indicating that the user device is authenticated to access the enterprise network, wherein the notification includes the identifier of the second access network (at least [0091]-[0092], i.e.: response to the HO is provided, indicating to the UE that it is authenticated to access the EPC, the response includes KSIASME which indicates identity of WLAN AP.) 

Regarding claim 3, Hu discloses the method of claim 1. Hu further discloses:
determining, by the enterprise authentication device, that the user device is attempting access to the enterprise network via the second access network ([0063][0082]-[0083], when a request to handover is received, VNFs determine that the UE is attempting to access the EPC via the WLAN); 
verifying, by the enterprise authentication device, that the user device is authenticated to access the enterprise network ([0083]-[0085], the UE is authenticated to access the EPC based on i.e.: identity parameter of UE); and 
providing, by the enterprise authentication device to an access point of the second access network, the enterprise key based on verifying that the user device is authenticated to access the enterprise network via the first access network (at least [0088], MSK & EMSK are provided to WLAN AP.)

Regarding claim 4, Hu discloses the method of claim 3. wherein verifying that the user device is authenticated to access the enterprise network further includes: 
verifying, by the enterprise authentication device, that the user device has an authenticated session with the enterprise network via the first access network based on a session identifier of the authenticated session and an identifier of the second access network, obtained from the user device (at least [0087]-[0094], VNFs inherently verifies the PMK & TSK based on the MSK and the NAILAN.)

Regarding claim 5, Hu discloses the method of claim 1.  Hu also discloses obtaining the request to authenticate the user device onto the enterprise network is based on determining that an authentication with the enterprise network is enabled using at least one of a subscription profile of a user associated with the user device and a location of the user device (at least [0083][0096], MAC address (location of user device) and subscriber profile.) 

Regarding claim 6, Hu discloses the method of claim 1. Hu also discloses wherein the first access network is a cellular access network and the second access network is a wireless local access network (at least figure 3; [0081]-[0082] E-UTARAN corresponds to first access network, and WLAN corresponds to second access network.)  

Regarding claim 7, Hu discloses the method of claim 1. Hu also discloses wherein authenticating the user device includes one of: 
performing an extensible authentication protocol (EAP) authentication, wherein the enterprise key is an EAP Master Session key (at least [0063][0087], MSK); or 
performing authentication and key agreement (AKA) authentication, wherein the enterprise key is a Key Access Security Management Entity key (at least [0063][0085], KASME.) 

Regarding claim 8, Hu discloses a method comprising: 
obtaining, by a network device, via a first access network, a request to authenticate a user device to establish another session with an enterprise network (at least figure 4, steps 4-1:4-5, request to authenticate UE is to establish another session with the EPC is received), the request including an identifier of an enterprise authentication device, wherein the enterprise authentication device stores an enterprise key for an established session of the user device with the enterprise network and wherein the established session is provided  to the user device via a second access network (at least [0102][0105][0108], (‘NAIE-UTRAN & E-UTRAN AP are collectively interpreted as corresponding to the recited ‘enterprise authentication device’ the E-UTRAN AP stores handover key for an established session of the UE with the EPC via  E-TRAN AP (second access network)); 
obtaining, by the network device from the enterprise authentication device, the enterprise key based on the enterprise authentication device correlating an identity of the first access network with an identifier of the established session of the user device with the enterprise network via the second access network ([0108]-[0112] and appendix for key derivation, wherein handover key is obtained based on identity of WLAN and NAIE-TRAN); and 
establishing, by the network device via the first access network, the another session with the enterprise network based on the enterprise key (at least [0114], UE establishing a connection with E-TRAN AP using the handover key (enterprise key).)
Regarding claim 9, Hu discloses the method of claim 8. Hu also discloses  skipping, by the network device, further authentication of the user device for establishing a connection to the enterprise network via the first access network based on obtaining the enterprise key (at least figure 4, [0065], no authentication of the user device is carried out for establishing a connection to the EPC via WLAN AP.)
Regarding claim 10, Hu discloses the method of claim 8. Hu further discloses providing, by the network device to the user device, an indicator indicating that fast roaming into the enterprise network via the first access network is available (at least [0075]-[0080][0101], an indication that E-UTRAN AP is available for access in a single-connect mode without roaming.)
Regarding claim 11, Hu discloses the method of claim 8. Hu further discloses selecting, by the network device, the enterprise authentication device from among a plurality of enterprise authentication devices based on a location of the user device (at least [0101], the selection is inherent, because E-TRAN AP is shown as available for access, which indicates the signal to the E-TRAN AP is strong from where the UE is located); and 
obtaining, by the network device from the enterprise authentication device, the enterprise key, to establish the another session with the enterprise network via the first access network instead of the established session via the second access network (at least [0108]-[0112][0114], and appendix, handover key is obtained to establish another session with the EPC via E-TRAN AP.)
Regarding claim 12, Hu discloses the method of claim 8. Hu also discloses wherein the first access network is a wireless local access network operated by an enterprise entity and wherein the second access network is a cellular network operated by a service provider (at least figure 4, WLAN and E-TRAN AP.)  
Regarding claim 13, Hu discloses the method of claim 8. Hu also discloses  the second access network is a cellular access network is a 4th or 5th generation cellular access network and the first access network is a private radio access network (at least [0063][0068], 5G & WLAN.)
Regarding claim 14, Hu discloses the method of claim 8. Hu also discloses  authenticating, by the network device, the user device based on the enterprise key, wherein the request is an extensible authentication protocol (EAP) identity response and the enterprise key is an EAP Master Session key (at least figure 4,[0063][0102]-[0113] & appendix, MSK); 
skipping, by the network device, a remaining portion of an EAP authentication message exchange (at least figure 4, steps 4-2:4-8, further authentication of UE to WLAN skipped); and 
performing, by the network device, a four-way handshake with the user device (at least figure 4, steps 4-9;4-13, handover key is generated.)

Claim 15 is rejected for the same rationale as claim 1.
Claim 16 is rejected for the same rationale as claim 2.
Claim 17 is rejected for the same rationale as claim 3.
Claim 18 is rejected for the same rationale as claim 4.
Claim 19 is rejected for the same rationale as claim 6.
Claim 20 is rejected for the same rationale as claim 7.

Regarding claim 21, Hu discloses the method of claim 1. Hu also discloses connecting the user device with the enterprise network via the first access network based on the user device being authenticated by the enterprise authentication device (at least figure 3, [0084]-[0095], UE is authenticated & connected to the EPC.)

Regarding claim 22, Hu discloses the method of claim 21. Hu discloses the first access network and the second access network are configured to connect the user device to a communication network based on the user device performing a primary authentication to access the communication network (at least figures 3-4, steps [0085]-[0087][0103]-[0106], UE is connected to E-TRAN or WLAN), and wherein the enterprise network is an external data network that involves a secondary authentication with the enterprise authentication device (at least figures 1, 3-4, [0088]-[0095], EPC is an external network to E-TRAN & WLAN.)

Regarding claim 23, Hu discloses the method of claim 8. Hu also discloses the enterprise key is generated during an authentication process with the enterprise authentication device for the established session of the user device with the enterprise network via the second access network (at least figures 3-4, handover key is generated for handover from E-TRAN to WLAN or from WLAN to E-TRAN.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438